RENDERED: APRIL 22, 2022; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1495-MR


LANCE CONN; MARK DEWITT;
KELVIN ROBERSON; AND RALPH
SHOLLER                                                            APPELLANTS



                APPEAL FROM FRANKLIN CIRCUIT COURT
v.              HONORABLE PHILLIP J. SHEPHERD, JUDGE
                        ACTION NO. 13-CI-01118



KENTUCKY PAROLE BOARD                                                 APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CETRULO, DIXON, AND LAMBERT, JUDGES.

CETRULO, JUDGE: Four current Kentucky state inmates appeal the Franklin

Circuit Court’s order denying their motion for summary judgment that challenged

the Kentucky Parole Board’s authority to issue a serve-out on a life sentence.

After careful review of the record, we affirm the Franklin Circuit Court.
                                PRELIMINARY MATTERS

                First, the Commonwealth filed a Motion for Leave to File an Amicus

Brief. In a separate order, this motion is granted.

                Second, the Appellants filed a Motion to Strike the Amicus Brief of

the Commonwealth of Kentucky for failure to comply with CR1 76.12. In a

separate order, this motion is denied.

                    FACTS AND PROCEDURAL BACKGROUND

                Kentucky state inmates Lance Conn, Mark Dewitt, Kelvin Roberson,

and Ralph Sholler (the “Appellants”) were given a life sentence, but were not

found guilty of a charge that would qualify them for a sentence of life without

parole (“LWOP”). All four Appellants were given a serve-out2 on their life

sentences by the Kentucky Parole Board (the “Board”).

                The Appellants’ brief describes the Appellants3 as such: “Mr. Conn

was an accomplice to a murder and robbery, who was served[-]out after the Board

mistakenly believed he had a prior felony when he did not. Mr. Sholler and Mr.



1
    Kentucky Rule of Civil Procedure.
2
 501 Kentucky Administrative Regulation (KAR) 1:030, Section 1(10) defines a “serve-out” as
“a decision of the board that an inmate shall serve until the completion of his sentence.”
3
 Appellants’ brief states that in lieu of certifying a class action, the parties agreed to an order,
which states in relevant part, “the parties agree that any relief granted will be afforded to all
offenders who have been served[-]out on a life sentence.”



                                                  -2-
Roberson were served[-]out on life sentences imposed for non-homicide offenses.

Mr. Dewitt was convicted of a single count of murder in 1980 and a low-risk

inmate who had been successfully classified down to a community custody level

when he was served[-]out on his life sentence.” The record4 provides further

conviction and parole information.

              Ralph Sholler #124166 is an inmate at the Kentucky
              State Reformatory. In 1996 he was convicted of Robbery
              in the First Degree, Burglary in the First Degree, Rape in
              the First Degree, Sodomy in the First Degree, and being a
              Persistent Felony Offender, and sentenced to life
              imprisonment. He was originally considered by the
              Parole Board on October 8, 2007 and given a serve out.

              ....

              Kelvin Roberson #080523 is an inmate at the Kentucky
              State Penitentiary who has been serving a life sentence
              for Rape and other offenses since 1984. He was first
              seen by the Board for this offense in 1992, and given a 12
              year deferment.[5] He was again seen in 2004, and given
              a 10 year deferment. Then, on June 23, 2014, Mr.
              Roberson was again seen by the Board and given a serve
              out on his life sentence. His request for reconsideration
              was denied on August 13, 2014.

              Lance Conn #122297 is an inmate at Little Sandy
              Correctional Complex, who has been serving a life
              sentence for murder and robbery since 1996. He has
              never been paroled, and was given a 96 month deferment

4
 New First Amended Complaint Seeking Declaratory and Injunctive Relief at 9-11, No. 13-CI-
01118, Franklin Circuit Court, filed January 20, 2015.
5
 501 KAR 1:030, Section 1(2) defines a deferment as “a decision by the [B]oard that an inmate
shall serve a specific number of months before further parole consideration.”

                                             -3-
                 in 2006. On June 23, 2014 he was again considered for
                 parole. Despite being considered “Low Risk” . . . he was
                 given a serve out on his life sentence.

                 Mark DeWitt #084100 is an inmate at the Kentucky State
                 Reformatory, who has been serving a life sentence for
                 murder and wanton endangerment since 1980. He has
                 never been paroled, and instead been given deferments of
                 48, 48, 144 and 96 months. At a time when such
                 programs were authorized, he successfully completed
                 furloughs and time in a halfway house, but was never
                 released from custody. He has completed numerous
                 programs at the institution, and has one write[-]up – for
                 smoking – in the last 10 years. He was considered for
                 parole on June 23, 2014. Despite scoring “Low Risk” . . .
                 and otherwise being an evidently strong candidate for
                 parole, he was given a serve out on his life sentence.

                 This action originally began in 2013 in Franklin Circuit Court when

19 inmate Plaintiffs alleged that the Board was not complying with the Public

Safety and Offender Accountability Act,6 commonly referred to as House Bill 463

(“HB 463”). The matter and the parties have evolved over the years, but as related

to this appeal, in June 2019 the Appellants filed a motion for summary judgment

challenging the Board’s authority to order a serve-out for those serving a life

sentence. Appellants requested reinstatement of their parole eligibility. In October

2020, the circuit court denied the motion. The circuit court stated that the Board

does have authority to grant a serve-out on a life sentence. This appeal resulted.




6
    2011 Ky. Laws ch. 2 (HB 463) (eff. Mar. 3, 2011).

                                               -4-
                             STANDARD OF REVIEW

             Summary judgment is only appropriate when there is no genuine issue

as to any material fact and the moving party is entitled to a judgment as a matter of

law. CR 56.03. In general, denial of a motion for summary judgment is not

appealable because of its interlocutory nature, but the case sub judice falls under an

established exception. Abbott v. Chesley, 413 S.W.3d 589, 602 (Ky. 2013)

(citation omitted). “[A]ppellate review [of a denial of a summary judgment

motion] is proper if (1) the facts are not in dispute, (2) the only basis of the ruling

is a matter of law, (3) there is a denial of the motion, and (4) there is an entry of a

final judgment with an appeal therefrom.” Id. (internal quotation marks and

citations omitted). Our review of the record establishes that these elements have

been met, and the only matter on appeal is whether the circuit court correctly found

that the Board did not exceed its authority by authorizing serve-outs on the

Appellants. As this issue is purely a matter of law, we review de novo. 3D

Enterprises Contracting Corp. v. Louisville & Jefferson County Metro. Sewer

Dist., 174 S.W.3d 440, 445 (Ky. 2005) (citation omitted). As such, we afford no

deference to the trial court’s application of the law. Brady v. Commonwealth, 396

S.W.3d 315, 317 (Ky. App. 2013) (citation omitted).




                                           -5-
                                       ANALYSIS

                Appellants aptly point out that the Legislature sets the state’s

sentencing guidelines. “Determining what should be a crime and setting

punishments for such crimes is a legislative function.” Phon v. Commonwealth,

545 S.W.3d 284, 303 (Ky. 2018). After the Legislature set those parameters, then

the Judiciary determines guilt and selects or implements a sentence within that

legislative range. Id. (citing Jones v. Commonwealth, 319 S.W.3d 295, 299 (Ky.

2010)). Any “sentence imposed beyond the limitations of the [L]egislature as

statutorily imposed is unlawful and void.” Id. at 304. We agree with the

Appellants that the Executive Branch (here, the Board) has no independent

authority to determine sentencing guidelines. The Board can only “set[] the

conditions of release, as well as the terms of supervision, after a prisoner has been

sentenced by the court and has begun serving his or her sentence.” Jones, 319

S.W.3d at 298. See also KRS7 439.340. Appellants argue that by giving a serve-

out, the Board is essentially changing a life sentence to a LWOP sentence, which

(1) exceeds the power given to them by statute and (2) violates the separation of

powers doctrine.




7
    Kentucky Revised Statute.

                                            -6-
                                 A. Statutory Authority

               Appellants argue that the Legislature never authorized LWOP for

offenses lacking an aggravating factor. KRS 532.025(3) provides that the jury

must designate in writing the aggravating circumstance or circumstances for

sentences recommending death, LWOP, and life without probation or parole for 25

years. Here, the Appellants’ sentences include no such aggravating factor. But,

the Legislature did grant the Board broad discretion in its duties. KRS 439.340.

Included in that discretion is the authorization to grant a deferment, or conversely,

a serve-out.

               (14) If the parole board does not grant parole to a
               prisoner, the maximum deferment for a prisoner
               convicted of a non-violent, non-sexual Class C or Class
               D felony shall be twenty-four (24) months. For all other
               prisoners who are eligible for parole:

               (a) No parole deferment greater than five (5) years shall
                   be ordered unless approved by a majority vote of the
                   full board; and

               (b) No deferment shall exceed ten (10) years, except for
                   life sentences.

KRS 439.340(14) (emphasis added).

               The Kentucky Supreme Court has long held that the “fundamental

rule of statutory construction is to determine the intent of the [L]egislature[.]”

Beach v. Commonwealth, 927 S.W.2d 826, 828 (Ky. 1996).




                                          -7-
             In interpreting a statute, we have a duty to accord to
             words of a statute their literal meaning unless to do so
             would lead to an absurd or wholly unreasonable
             conclusion. As such, we must look first to the plain
             language of a statute and, if the language is clear, our
             inquiry ends. We hold fast to the rule of construction
             that the plain meaning of the statutory language is
             presumed to be what the [L]egislature intended, and if
             the meaning is plain, then the court cannot base its
             interpretation on any other method or source. In other
             words, we assume that the Legislature meant exactly
             what it said, and said exactly what it meant.

Jones v. Commonwealth, 636 S.W.3d 503, 505-06 (Ky. 2021) (citation omitted).

             Looking at the language of the statute, we are bound by its plain

meaning: “No deferment shall exceed ten (10) years, except for life sentences.”

KRS 439.340(14)(b) (emphasis added). Thus, for life sentences, the statute does

allow for deferments longer than 10 years. We cannot infer language not present

in the statute; the statute does not require a deferment be granted for life sentences.

As is often repeated in these matters, parole is not a right but a privilege. Stewart

v. Commonwealth, 153 S.W.3d 789, 793 (Ky. 2005) (citing Commonwealth v.

Polsgrove, 231 Ky. 750, 754, 22 S.W.2d 126, 128 (1929)). Consequently, the

Legislature has not prohibited the Board from authorizing a serve-out for life

sentences.

                               B. Separation of Powers

             Appellants argue that Kentucky is a strict adherent to the separation of

powers doctrine. Diemer v. Commonwealth, 786 S.W.2d 861, 864 (Ky. 1990). To

                                          -8-
this, we agree. Appellants also contend that by granting a serve-out, the Board is

imposing on those powers granted to the Judiciary. To this, we do not agree.

             Appellants point to a United States Supreme Court case that clarifies

that a sentence of life is constitutionally and legally distinct from LWOP, citing

Graham v. Florida, 560 U.S. 48, 69-70, 130 S. Ct. 2011, 2027-28, 176 L. Ed. 2d

825 (2010). Appellants discuss McClanahan v. Commonwealth, 308 S.W.3d 694

(Ky. 2010), to support their proposition that by granting a serve-out the Board is

encroaching on legislative powers. (In McClanahan, the Appellant inmate entered

into a plea agreement that delivered a sentence beyond the maximum legal

punishment allowable under the circumstances of the case. The Kentucky

Supreme Court found that “[a] sentence that lies outside the statutory limits is an

illegal sentence, and the imposition of an illegal sentence is inherently an abuse of

discretion.” Id. at 701. Accordingly, the Court reversed and remanded finding that

the plea agreement should have been rejected. Id. at 704.) Appellants argue that

the McClanahan Court limited the power of the Board and “made it clear that

where a court attempts to impose a sentence outside the statutory range, that

sentence is void, regardless of circumstance[,]” citing to McClanahan, 308 S.W.3d

at 701. But, McClanahan is distinguishable from the case sub judice because it

dealt with a sentence at the judicial level (i.e., sentence imposed by a jury, judge,

or plea deal) that exceeded the clear guidelines established by the statute. Here,


                                          -9-
there is no violation of statute and we are not willing to take the leap to imply one

exists from the current language of KRS 439.340.

              Our conclusion is supported by Simmons v. Commonwealth, 232

S.W.3d 531 (Ky. App. 2007), current Kentucky precedent. This Court in Simmons

stated “[i]t is well-recognized in Kentucky that the power to grant parole is purely

an executive function.” Id. at 535 (citation omitted). Further, the Court held that

ordering a serve-out was within the Board’s discretionary powers and by doing so

the Board does not “invade[] the functions reserved for the judicial or legislative

branches of government.” Id.

              However, we are cognizant of the evolution of this conversation since

our opinion in Simmons in 2007. In 2011, with the adoption of HB 463, the

Kentucky General Assembly adopted several new statutes with the goal of

“[f]ocusing on rehabilitation rather than incarceration[.]” Helms v.

Commonwealth, 475 S.W.3d 637, 641 (Ky. App. 2015). HB 463 established that

the primary objective of sentencing is to maintain public safety and hold offenders

accountable while reducing recidivism and criminal behavior and improving

outcomes for those offenders who are sentenced. KRS 532.007. Additionally, the

Board itself has muddied the waters by shifting policy8 more than once since


8
 In May 2021, the Board issued a policy change, stating that serve-outs will not be authorized on
an inmate’s first appearance before the Board. VICTOR PUENTE, Policy Change Could Allow
Some Convicted Murderers In Ky. To Get New Chance At Parole, WKYT (May 18, 2021),

                                              -10-
Simmons (and changing when a serve-out may or may not be authorized). Also,

Appellants cite to post-Simmons cases that challenge the “continued validity of

Simmons.” Appellants argue McClanahan, Graham, and Phon, supra, imply that

the Board “does not have unfettered authority to grant or deny parole.” We agree

that these cases do not give the Board unrestricted authority, but neither do these

cases overturn Simmons nor create a deferment mandate for life sentences.

               We find Simmons to still be the law of the Commonwealth. We agree

with the circuit court that “the Simmons case has not been distinguished in any

meaningful way, and thus the Board still retains the power to serve[-]out a parole-

eligible life sentence. Unless Simmons is overruled, this Court is bound by its

holding.”

                                     CONCLUSION

              For the foregoing reasons, we AFFIRM the Franklin Circuit Court.



              ALL CONCUR.




https:// www.wkyt.com/2021/05/18/policy-change-could-allow-some-convicted-murderers-in-
ky-to-get-new-chance-at-parole. Just a few months later, after a leadership change, the Board
rescinded that directive. TOM KENNY, Kentucky Parole Board Rescinds Policy Granting New
Hearings To Inmates Sentenced To Life, WTVQ (Jul. 1, 2021), https://www.wtvq.com/kentucky-
parole-board-rescinds-policy-granting-new-hearings-to-inmates-sentenced-to-life.

                                            -11-
BRIEFS FOR APPELLANTS:                 BRIEF FOR APPELLEE:

Timothy G. Arnold                      Angela T. Dunham
Andrea Reed                            Amy V. Barker
Frankfort, Kentucky                    Frankfort, Kentucky



BRIEF FOR AMICUS CURIAE
COMMONWEALTH OF KENTUCKY:

Daniel Cameron
Attorney General of Kentucky

Barry L. Dunn
Deputy Attorney General

Matthew F. Kuhn
Solicitor General

Brett R. Nolan
Principal Deputy Solicitor General

Jeffrey A. Cross
Deputy Solicitor General
Frankfort, Kentucky




                                     -12-